COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Moon, Judge Annunziata and
          Senior Judge Hodges
Argued at Richmond, Virginia


BENNETT MINERAL COMPANY
and
ALEXSIS RISK MANAGEMENT SERVICES        MEMORANDUM OPINION * BY
                                      JUDGE ROSEMARIE ANNUNZIATA
v.   Record No.    2517-94-2              OCTOBER 24, 1995

CHRISTOPHER FAYETTE

          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (Cathie W. Howard; Roya Palmer; Williams & Pierce,
            on brief), for appellants.

            (B. Mayes Marks, Jr.; Marks & Lee, P.C., on brief), for
            appellee.



     Bennett Mineral Company and Alexsis Risk Management Services

(hereinafter collectively referred to as "employer") appeal a

decision of the Workers' Compensation Commission awarding

benefits to Christopher Fayette (claimant).    The employer

contends that the commission erred in finding that the claimant's

bilateral carpal tunnel syndrome, epicondylitis, and overuse

syndrome qualified as "diseases" under the holding of Merillat
Indus., Inc. v. Parks, 246 Va. 429, 432, 436 S.E.2d 600, 601

(1993).    The employer argues that, absent other medical evidence,

the response of Dr. Thomas R. Butterworth, Jr. to a written

question submitted to him by the claimant's attorney did not

sustain the claimant's burden of proving that his conditions
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
constituted "diseases."

      The claimant worked for the employer as a line worker for

eleven months.   He worked five days per week, packing bags of

kitty litter weighing sixteen to fifty pounds.    His job involved

constant hand and arm movement.    The claimant bagged

approximately 600 bags per hour.

     In October or November 1993, the claimant began to

experience numbness in his hands and lightness in his elbows.     On

January 5, 1994, he sought treatment at the Riverside

Tappahannock Hospital emergency room.    Dr. James Dudley diagnosed

carpal tunnel syndrome and an early ganglion of the right thumb.
     The claimant was placed on light duty for a few days and

then returned to his regular work.     His symptoms reappeared,

causing him to seek treatment again on January 26, 1994 at the

hospital emergency room.   Dr. Pamela Gwaltney diagnosed bilateral

carpal tunnel syndrome and excused the claimant from work for

three days.   In early February 1994, the claimant was referred by

his family physician to Dr. Butterworth, an orthopedic surgeon.

     On February 9, 1994, Dr. Butterworth diagnosed bilateral

carpal tunnel syndrome, epicondylitis, and overuse syndrome.      He

suggested that the claimant undergo an EMG.    The March 29, 1994

EMG was abnormal and confirmed Dr. Butterworth's bilateral carpal

tunnel syndrome diagnosis.   Dr. Butterworth opined that the

claimant was disabled due to the diagnosed conditions, which were

directly related to his job.




                               - 2 -
     On June 27, 1994, Dr. Butterworth completed a questionnaire

submitted to him by the claimant's attorney.   Dr. Butterworth

stated that he treated the claimant for "[o]veruse syndrome with

tennis elbow and carpal tunnel syndrome bilateral."   Dr.

Butterworth answered "yes" to the following question:
          In your opinion, with a reasonable degree of
          medical certainty, did the diseases suffered
          by your patient, namely bilateral carpal
          tunnel syndrome, lateral epicondylitis
          bilaterally, and bilateral overuse syndrome
          arise out of and in the course of your
          patient's employment with Bennett Mineral
          Company as a pinch line operator?

     The deputy commissioner denied the claimant's application,

finding that the claimant suffered from repetitive use conditions

that were not defined by the medical evidence as "diseases" as

required by Merillat.   The full commission reversed, finding that

Dr. Butterworth's affirmative answer to the question posed by the

claimant's counsel was sufficient to sustain the claimant's

burden of proving that his conditions were "diseases" as required

by Merillat.   We agree and affirm.

     Upon review, the commission's findings of fact will be

upheld if they are supported by credible evidence.    James v.

Capital Steel Construction Co., 8 Va. App. 512, 515, 382 S.E.2d
487, 488-89 (1989).   We view the evidence in the light most

favorable to the party prevailing below.   Bean v. Hungerford, 16
Va. App. 183, 186, 428 S.E.2d 762, 764 (1993).   However, to be

upheld, the record must support the commission's holding.

     First, we find that Dr. Butterworth's testimony was



                               - 3 -
unrebutted.   That it was given in answer to a leading question

does not, in itself, nullify its evidentiary value.   Second, even

were we to find this testimony is insufficient to establish the

existence of "disease", this case is controlled by this Court's

holdings in Piedmont Mfg. Co. v. East, 17 Va. App. 499, 438
S.E.2d 769 (1993), and Perdue Farms, Inc. v. McCutchan,         Va.

App.      ,     S.E.2d     (1995), respectively, defining disease

and holding carpal tunnel syndrome to be a compensable disease.

Both cases were decided subsequent to Merillat and we are bound
by these subsequent decisions.

       Finding no error in the commission's finding that the

claimant's conditions constitute disease, and there being no

challenge to its finding that the diseases suffered by the

claimant arose out of and in the course of his employment, we

affirm the judgment of the Virginia Workers' Compensation

Commission.

                                                          Affirmed.




                                 - 4 -